Marshall, J.
A brief treatment of objections made on behalf of appellant to the judgment is all that seems necessary. ’
The fact that the second note was void because made on Sunday, rendered the transaction ineffectual to discharge the indebtedness on the first note. It existed at the time the note in suit was made and plaintiff had a valid claim therefor against the estate of defendant’s husband and against her son.
The fact that appellant was a married woman at the date of the last note is not material, since she was not such when the note was in fact made. She was not then under any disability whatever.
When the last note was given, the indebtedness which was incurred when the first note was given, not only existed against the estate of defendant’s husband, but against her son. The void transaction did not discharge such indebtedness as to either. Appellant was vitally interested in protecting the estate of her husband from being called upon to' *75pay tbe same. By respondent taking the last note, she waived her claim against the estate and discharged the indebtedness of the son. Either was a sufficient consideration to support the note, as the trial court held, referring to sec. 1615 — 50, Stats., which embodies a familiar principle of unwritten law. 1 Randolph, Comm. Paper (2d ed.) § 410; 7 Cyc. 701-4; 1 Daniel, Neg. Inst. (4th ed.) § 185.
By the Oowrt. — The judgment is affirmed.